GREEN ENERGY LIVE, INC. 7 Deer Park Drive, Suite K 1740 44th Street, Suite 5-230 Wyoming, MI 49519-6443 (866) 460-7336 June 15, 2010 U.S. Securities & Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549-6010 Re: Green Energy Live, Inc. File No. 000-53216 Dear Sir/Madam: Request is hereby made for the filing of Amendment No. 2 to Schedule 14C, File No. 000-53216 as soon as is practicable. The Company acknowledges that: o the Company is responsible for the adequacy and accuracy of the disclosure in the filing; o staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and o the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, GREEN ENERGY LIVE, INC. By:/s/ Karen Clark Karen Clark Chief Executive Officer and Director
